Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated July 26, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 12-15 drawn to an invention nonelected without traverse in the reply filed on September 17, 2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action.

Claim Rejections - 35 USC § 102/103
Claim(s) 1 and 10 were rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Polinski et al. (US Patent Application Publication No. 2003/0178314 A1).
	 With regards to claims 1 and 10 under 35 U.S.C. 102(a)(1) as anticipated by Polinski et al. has been withdrawn in view of Applicant’s amendment.
	With regards to claims 1 and 10, the rejection under 35 U.S.C. 103 as obvious over Polinski et al. stands.

Regarding claim 1, Polinski teaches a trivalent chromium plating solution, comprising: 
• a trivalent chromium compound (= CrCl3), 
• a complexing agent (= citric acid), 
• a conductive salt (= KCl), 
• a pH-buffering agent (NH4Cl) [page 2, [0013]], and 
• an organic compound, wherein the organic compound is chloral hydrate and/or trichloroethylene (= chloral hydrate) [page 3, [0025]].
The solution of Polinski differs from the instant invention because Polinski does not disclose wherein a pH of the trivalent chromium plating solution is from 2.5 to 4.5.
Polinski teaches that also preferably, the pH is held at 0.8 to 2 (page 1, [0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a pH of the trivalent chromium plating solution described by Polinski with wherein a pH of the trivalent chromium plating solution is from 2.5 to 4.5 because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05(I).
	Regarding claim 10, Polinski teaches wherein the conductive salt is a chloride (= KCl) [page 3, [0013]].

Claim Rejections - 35 USC § 103

	Claims 3-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Polinski et al. (US Patent Application Publication No. 2003/0178314 A1) as applied to claims 1 and 10 above, and further in view of Bokisa (US Patent Application Publication No. 2015/0354085 A1) and Herdman et al. (US Patent Application Publication No. 2010/0243463 A1).
Polinski is as applied above and incorporated herein.
Regarding claim 3, the solution of Polinski differs from the instant invention because Polinski does not disclose wherein the conductive salt is a sulfate.  
Polinski teaches an aqueous electrolytic bath comprising 35-65 grams per liter chromium chloride, 9-15 grams per liter nickel chloride, and 4-8 grams per liter ferrous chloride (page 1, [0008]). An aqueous bath has been made up having KCl (page 2, [0013]).
Bokisa teaches an aqueous trivalent chromium bath 14 (page 3, [0034]). 
The electroplating bath can also contain one or more compounds selected from the group consisting of metal ions, an organic acid and an anion of the organic acid, an inorganic acid and an anion of the inorganic acid, an inorganic colloid, a silane coupling agent, a nitrogen compound, and a fluorine compound (page 4, [0041]). Examples of a metal ion include ions of Ni, Na, K, Ag, Au, Ru, Nb, Ta, Pt, Pd, Fe, Ca, Mg, Zr, Sc, Ti, V, Mn, Cu, Zn, Sn, Y, Mo, Hf, Te, and W (page 4, [0042]). 

The sulfur darkening compound that is provided in the electroplating bath can include any sulfur compound that can facilitate formation of dark-hued trivalent chromium deposit on the cathode workpiece. Examples of sulfur compounds include sulfurous acid and sulfite, disulfurous acid and disulfite, and an organic or inorganic compound containing a -SH (mercapto group), -S-(thioether group), >C=S (thioaldehyde group, thioketone group), -COSH (thiocarboxy group, -CSSH (dithiocarboxy group), -CSNH2 (thioamide group), -SSO3 (thiosulfate), and/or -SCN (thiocyanate group, isocyanate group). Examples of such an organic or inorganic compound include ammonium thioglycolate, thioglycolic acid, thiomaleic acid, thioacetamide, 
dithioglycolic acid, ammonium dithioglycolate, ammonium dithiodiglycolate, dithiodiglycolic acid, cysteine, saccharin, thiamine nitrate, sodium N,N-diethyl-dithiocarbamate, 1,3-diethyl-2-thiourea, N-thiazole-2-sulfuramylamide, 1,2,3-benzotriazole, 2-thiazolin-2-thiol, thiazole, thiourea, thiozole, sodium thioindoxylate, o-sulfonamidobenzoic acid, sulfanilic acid, orange-II, methyl orange, naphthionic acid, naphtalene-alpha-sulfonic acid, 2-mercaptobenzothiazole, 1-naphthol-4-sulfonic acid, Schaeffer’s acid (6-hydroxy-2-Naphthalenesulfonic acid), sulfadiazine, 

sodium thiosulfate, ammonium thiocyanate, potassium thiocyanate, sodium thiocyanate, rhodanine, ammonium sulfide, sodium sulfide, ammonium sulfate, thioglycerin, thioacetic acid, potassium thioacetate, thiodiacetic acid, 3,3-thiodipropionic acid, and thiosemicarbazide (pages 3-4, [0039]].

	Herdman teaches a chromium electroplating electrolyte (page 2, [0043] to [0049]). Additional inert water soluble salts to improve solution conductivity (page 2, [0045]). The additional inert water-soluble salt is typically one or more water-soluble salts of chloride or sulfate, including for example, the chloride or sulfate salts of sodium, potassium and ammonium (page 3, [0051]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive salt described by Polinski with wherein the conductive salt is a sulfate because ammonium sulfate is a sulfur darkening compound that is provided in a chromium-nickel-iron electroplating bath for facilitating formation of a dark-hued trivalent chromium deposit on the cathode workpiece where ammonium sulfate is also an alternative to potassium chloride as a salt to improve solution conductivity.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	Regarding claim 4, the solution of Polinski differs from the instant invention because Polinski does not disclose a sulfur-containing organic compound.  
Bokisa teaches that:
The sulfur darkening compound that is provided in the electroplating bath can include any sulfur compound that can facilitate formation of dark-hued trivalent chromium deposit on the cathode workpiece. Examples of sulfur compounds include sulfurous acid and sulfite, disulfurous acid and disulfite, and an organic or inorganic compound containing a -SH (mercapto group), -S-(thioether group), >C=S (thioaldehyde group, thioketone group), -COSH (thiocarboxy group, -CSSH (dithiocarboxy group), -CSNH2 (thioamide group), -SSO3 (thiosulfate), and/or -SCN (thiocyanate group, isocyanate group). Examples of such an organic or inorganic compound include ammonium thioglycolate, thioglycolic acid, thiomaleic acid, thioacetamide, dithioglycolic acid, ammonium dithioglycolate, ammonium dithiodiglycolate, dithiodiglycolic acid, cysteine, saccharin, thiamine nitrate, sodium N,N-diethyl-dithiocarbamate, 1,3-diethyl-2-thiourea, N-thiazole-2-sulfuramylamide, 1,2,3-benzotriazole, 2-thiazolin-2-thiol, thiazole, thiourea, thiozole, sodium thioindoxylate, o-sulfonamidobenzoic acid, sulfanilic acid, orange-II, methyl orange, naphthionic acid, naphtalene-alpha-sulfonic acid, 2-mercaptobenzothiazole, 1-naphthol-4-sulfonic acid, Schaeffer’s acid (6-hydroxy-2-Naphthalenesulfonic acid), sulfadiazine, 
sodium thiosulfate, ammonium thiocyanate, potassium thiocyanate, sodium thiocyanate, rhodanine, ammonium sulfide, sodium sulfide, ammonium sulfate, thioglycerin, thioacetic acid, potassium thioacetate, thiodiacetic acid, 3,3-thiodipropionic acid, and thiosemicarbazide (pages 3-4, [0039]].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by Polinski with a sulfur-containing organic compound because providing a sulfur darkening compound in the electroplating bath facilitates formation of a dark-hued trivalent chromium deposit on the 
cathode workpiece.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07). 
Regarding claim 5, the method of Polinski differs from the instant invention because Polinski does not disclose wherein the complexing agent is a carboxylic acid having two or more hydroxy groups and two or more carboxy groups or a salt thereof, and the sulfur-containing organic compound is a combination of saccharin or a salt thereof and at least one selected from the group consisting of a sulfur-containing organic compound 2Application No. 17/257,348Reply to Office Action of October 15, 2021having an allyl group and a carboxylic acid having a carbamimidoylthio group and/or a dehydration reaction product thereof.  
Bokisa teaches that: 
The sulfur darkening compound that is provided in the electroplating bath can include any sulfur compound that can facilitate formation of dark-hued trivalent chromium deposit on the cathode workpiece. Examples of sulfur compounds include sulfurous acid and sulfite, disulfurous acid and disulfite, and an organic or inorganic compound containing a -SH (mercapto group), -S-(thioether group), >C=S (thioaldehyde group, thioketone group), -COSH (thiocarboxy group, -CSSH (dithiocarboxy group), -CSNH2 (thioamide group), -SSO3 (thiosulfate), and/or -SCN (thiocyanate group, isocyanate group). Examples of such an organic or inorganic compound include ammonium thioglycolate, thioglycolic acid, thiomaleic acid, thioacetamide, dithioglycolic acid, ammonium dithioglycolate, ammonium dithiodiglycolate, dithiodiglycolic acid, cysteine, saccharin, thiamine nitrate, sodium N,N-diethyl-dithiocarbamate, 1,3-diethyl-2-thiourea, N-thiazole-2-sulfuramylamide, 1,2,3-benzotriazole, 2-thiazolin-2-thiol, thiazole, thiourea, thiozole, sodium thioindoxylate, o-sulfonamidobenzoic acid, sulfanilic acid, orange-II, 
methyl orange, naphthionic acid, naphtalene-alpha-sulfonic acid, 2-mercaptobenzothiazole, 1-naphthol-4-sulfonic acid, Schaeffer's acid (6-hydroxy-2-Naphthalenesulfonic acid), sulfadiazine, 
sodium thiosulfate, ammonium thiocyanate, potassium thiocyanate, sodium thiocyanate, rhodanine, ammonium sulfide, sodium sulfide, ammonium sulfate, thioglycerin, thioacetic acid, potassium thioacetate, thiodiacetic acid, 3,3-thiodipropionic acid, and thiosemicarbazide (pages 3-4, [0039]].

Examples of an organic acid include a monocarboxylic acid, such as formic acid, acetic acid, 

and propionic acid; a dicarboxylic acid, such as oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, maleic acid, phthalic acid, and terephthalic acid; a tricarboxylic acid such as tricarballylic acid; a hydroxycarboxyl acid, such as glycolic acid, lactic acid, malic acid, tartaric acid, citric acid, and ascorbic acid; and an aminocarboxylic acid, such as glycine and alanine (page 4, [0043]).

	Herdman teaches a sulfur-containing organic compound, preferably containing sulfur in the divalent form (page 2, [0049]). The complexant for trivalent chromium ions is typically selected from dicarboxylic acids and suitable salts thereof and aminocarboxylic acids and suitable salts thereof (page 3, [0055]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the complexing agent and the sulfur-containing organic compound described by the Polinski combination with wherein the complexing agent is a carboxylic acid having two or more hydroxy groups and two or more carboxy groups or a salt thereof, and the sulfur-containing organic compound is a combination of saccharin or a salt thereof because tartaric acid is an alternative to citric acid as an organic acid added to a chromium-nickel-iron electroplating bath which is a dicarboxylic acid for complexing with trivalent chromium ions, and saccharin is a sulfur darkening compound that is provided in a chromium-nickel-iron electroplating bath for facilitating formation of a dark-hued trivalent chromium deposit on the cathode workpiece.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	As to “at least one selected from the group consisting of a sulfur-containing organic compound having an allyl group and a carboxylic acid having a carbamimidoylthio group and/or a dehydration reaction product thereof,” Herdman teaches that:
	In addition, although not required to produce deposits in accordance with the present invention, other organic compounds may also optionally be added to improve the aesthetic appearance of the deposit and to lower the surface tension of the electrolyte. Typically these compounds include saccharin, sodium allyl sulfonate, 2-butyne-1,4-diol, sodium 2-ethylhexyl 
sulfate, sodium dihexyl sulfosuccinate and other water-soluble salts of such compounds, by way of example and not limitation (page 3, [0056]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sulfur-containing organic compound described by the Polinski combination with at least one selected from the group consisting of a sulfur-containing organic compound having an allyl group and a carboxylic acid having a carbamimidoylthio group and/or a dehydration reaction product thereof because sodium allyl sulfonate improves the aesthetic appearance of the deposit and to lower the surface tension of the electrolyte.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 6, Bokisa teaches wherein the carboxylic acid having two or more hydroxy groups and two or more carboxy groups or a salt thereof is tartaric acid or diammonium tartrate (= tartaric acid) [page 4, [0043]].
	Regarding claim 7, Herdman teaches wherein the sulfur-containing organic compound having an allyl group is sodium allylsulfonate and/or allylthiourea (= sodium allyl sulfonate) [page 3, [0056]].
	Regarding claim 8, Bokisa teaches a carboxylic acid having two or more carboxy groups and 4 or more carbon atoms or a salt thereof as the complexing agent (= adipic acid, phthalic acid and tartaric acid) [page 4, [0043]].
	Regarding claim 9, Bokisa teaches wherein the carboxylic acid having two or more carboxy groups and 4 or more carbon atoms or a salt thereof is phthalic acid and/or adipic acid (= adipic acid and phthalic acid) [page 4, [0043]].

Continued Response
Claim Rejections - 35 USC § 103
I.	Claims 1, 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of Capper et al. (US Patent Application Publication No. 2005/0189231 A1).
	Regarding claim 1, Herdman teaches a trivalent chromium plating solution, comprising: 
• a trivalent chromium compound (= a water soluble trivalent chromium salt) 

[page 2, [0044]], 
• a complexing agent (= a complexant for the trivalent chromium ions) [page 2, [0046]], 
• a conductive salt (= additional inert water soluble salts to improve solution 
conductivity) [page 2, [0045]], and
• a pH-buffering agent (= a pH buffering compound) [page 2, [0048]], and
• an organic compound (= other organic compounds) [page 3, [0056]],
wherein a pH of the trivalent chromium plating solution is from 2.5 to 4.5 (= hydrogen 
ions to provide a pH of about 2.8-4.2) [page 2, [0047]].
The solution of Herdman differs from the instant invention because Herdman does not
disclose wherein the organic compound is chloral hydrate and/or trichloroethylene.
	Herdman teaches that:
In addition, although not required to produce deposits in accordance with the present invention, other organic compounds may also optionally be added to improve the aesthetic appearance of the deposit and to lower the surface tension of the electrolyte. Typically these compounds include saccharin, sodium allyl sulfonate, 2-butyne-1,4-diol, sodium 2-ethylhexyl sulfate, sodium dihexyl sulfosuccinate and other water-soluble salts of such compounds, by way of example and not limitation (page 3, [0056]).

Capper teaches that chloral hydrate is an auxiliary brightening agent (page 7, [0088]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by Herdman with   wherein the organic compound is chloral hydrate and/or trichloroethylene because chloral hydrate is an auxiliary brightening agent which is added to improve the aesthetic appearance of the deposit.

Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 3, Herdman teaches wherein the conductive salt is a sulfate (= the additional inert water-soluble salt is typically one or more water-soluble salts of chloride or sulfate) [page 3, [0051]].
Regarding claim 4, Herdman teaches the trivalent chromium plating solution further comprising a sulfur-containing organic compound (= a sulfur-containing organic compound) [page 2, [0049]].
Regarding claim 10, Herdman teaches wherein the conductive salt is a chloride (= the additional inert water-soluble salt is typically one or more water-soluble salts of chloride or sulfate) [page 3, [0051]].

II.	Claim 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of Capper et al. (US Patent Application Publication No. 2005/0189231 A1) as applied to claims 1, 3-4 and 10 above, and further in view of Bokisa (US Patent Application Publication No. 2015/0354085 A1). 
	Herdman and Capper are as applied above and incorporated herein.

	Regarding claim 5, Herdman teaches wherein the sulfur-containing organic compound is a combination of saccharin or a salt thereof (= saccharin) and at least one selected from the group consisting of a sulfur-containing organic compound having an allyl group and a carboxylic acid having a carbamimidoylthio group and/or a dehydration reaction product thereof (= 
sodium allyl sulfonate) [page 3, [0056]].
The solution of Herdman differs from the instant invention because Herdman does not disclose wherein: the complexing agent is a carboxylic acid having two or more hydroxy groups and two or more carboxy groups or a salt thereof.
Herdman teaches that:
The complexant for trivalent chromium ions is typically selected from dicarboxylic acids and suitable salts thereof and aminocarboxylic acids and suitable salts thereof. Examples of these dicarboxylic acids and aminocarboxylic acids include one or more of malic acid, aspartic acid, maleic acid, succinic acid and glycine by way of example and not limitation. The concentration of the one or more complexants in the chromium plating bath is preferably in the range of about 5 to about 40 grams per liter, more preferably in the range of about 10 to 25 grams per liter (page 3, [0055]).

	Bokisa teaches an aqueous trivalent chromium electroplating bath 14 (page 2, [0022]).
Examples of an organic acid include a monocarboxylic acid, such as formic acid, acetic acid, and propionic acid; a dicarboxylic acid, such as oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, maleic acid, phthalic acid, and terephthalic acid; a tricarboxylic acid such as tricarballylic acid; a hydroxycarboxyl acid, such as glycolic acid, lactic acid, malic acid, tartaric acid, citric acid, and ascorbic acid; and an aminocarboxylic acid, such as glycine and alanine (page 4, [0043]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the complexing agent described by Herdman with wherein the complexing agent is a carboxylic acid having two or more hydroxy 

groups and two or more carboxy groups or a salt thereof because tartaric acid is an alternative dicarboxylic acid to malic acid, maleic acid, succinic acid and glycine in an aqueous trivalent chromium bath for chromium electroplating. Thus, tartaric acid possesses the property or function as a complexant for trivalent chromium ions.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 6, Bokisa teaches wherein the carboxylic acid having two or more hydroxy groups and two or more carboxy groups or a salt thereof is tartaric acid or diammonium tartrate (= tartaric acid) [page 4, [0043]].
	Regarding claim 7, Herdman teaches wherein the sulfur-containing organic compound having an allyl group is sodium allylsulfonate and/or allylthiourea (= sodium allyl sulfonate) [page 3, [0056]].
	Regarding claim 8, the solution of Herdman differs from the instant invention because Herdman does not disclose the trivalent chromium plating solution further comprising a carboxylic acid having two or more carboxy groups and 4 or more carbon atoms or a salt thereof as the complexing agent.  
Herdman teaches that:

The complexant for trivalent chromium ions is typically selected from dicarboxylic acids and suitable salts thereof and aminocarboxylic acids and suitable salts thereof. Examples of these 
dicarboxylic acids and aminocarboxylic acids include one or more of malic acid, aspartic acid, maleic acid, succinic acid and glycine by way of example and not limitation. The concentration of the one or more complexants in the chromium plating bath is preferably in the range of about 5 to about 40 grams per liter, more preferably in the range of about 10 to 25 grams per liter (page 3, [0055]).

	Bokisa teaches an aqueous trivalent chromium electroplating bath 14 (page 2, [0022]).
Examples of an organic acid include a monocarboxylic acid, such as formic acid, acetic acid, and propionic acid; a dicarboxylic acid, such as oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, maleic acid, phthalic acid, and terephthalic acid; a tricarboxylic acid such as tricarballylic acid; a hydroxycarboxyl acid, such as glycolic acid, lactic acid, malic acid, tartaric acid, citric acid, and ascorbic acid; and an aminocarboxylic acid, such as glycine and alanine (page 4, [0043]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the complexing agent described by Herdman with the trivalent chromium plating solution further comprising a carboxylic acid having two or more carboxy groups and 4 or more carbon atoms or a salt thereof as the complexing agent because adipic acid and phthalic acid are alternative dicarboxylic acids to malic acid, maleic acid, succinic acid and glycine in an aqueous trivalent chromium bath for chromium electroplating. Thus, adipic acid and phthalic acid possess the property or function as a complexant for trivalent chromium ions.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 9, Bokisa teaches wherein the carboxylic acid having two or more carboxy groups and 4 or more carbon atoms or a salt thereof is phthalic acid and/or adipic acid 
(= adipic acid and phthalic acid) [page 4, [0043]].

III.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of Capper et al. (US Patent Application Publication No. 2005/0189231 A1) as applied to claims 1, 3-4 and 10 above, and further in view of Bokisa (US Patent Application Publication No. 2015/0354085 A1) as applied to claims 5-9 above, and further in view of CN 101967662 (‘662).
	Herdman, Capper and Bokisa are as applied above and incorporated herein.
	Regarding claim 6, the solution of Herdman differs from the instant invention because Herdman does not disclose wherein the carboxylic acid having two or more hydroxy groups and two or more carboxy groups or a salt thereof is tartaric acid or diammonium tartrate.  
	CN ‘662 teaches a trivalent chromium electroplating solution (ƿ [0002]).
Stabilizers are sodium formate, potassium formate, ammonium formate, sodium acetate, potassium acetate, ammonium acetate, sodium oxalate, potassium oxalate, ammonium oxalate, sodium malonate, potassium malonate, ammonium malonate, sodium tartrate, ammonium tartrate. At least one of sodium citrate, potassium citrate, ammonium citrate, sodium glycolate, potassium glycolate, ammonium glycolate, glycine, alanine, and aspartic acid (ƿ [0014]).

It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the carboxylic acid having two or more hydroxy groups and two or more carboxy groups or a salt thereof described by Herdman with wherein the carboxylic acid having two or more hydroxy groups and two or more carboxy groups or a salt thereof is tartaric acid or diammonium tartrate because ammonium tartrate stabilizes a trivalent chromium electroplating solution.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 10-2011-0083145 is cited to teach a black plating solution comprising a conductive salt, potassium chromium sulfate, a complexing agent, an electrolyte salt and a wetting agent (lines 86-94).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 

reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 5, 2022